DETAILED ACTION
Claims 1-15 are pending.  
The objections to the specification and claims are withdrawn following amendment.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Kari P. Footland (Reg. No. 55,187) on January 4, 2022.
The application has been amended as follows:
Title	
METHOD AND DEVICE FOR OPTIMIZING PERFORMANCE OF A SERVO CONTROL OF A MECHATRONIC SYSTEM BASED ON EFFECTIVE STATIC AND DYNAMIC MARGINS 


Claims:
Please amend claim 1 only as follows.  Claims 2-15 are unchanged from the 12/15/2021 filing.

1. (currently amended) A method for automated optimization of a servo control of a real mechatronic system controlled by a setpoint Yc(t) (P(t), V(t)), said servo control including a linear corrector in a feedback loop including the real mechatronic system, the linear corrector being defined by corrector parameters, the method comprising:
determining a nominal transfer function between an input control U(t) and an output variable Y(t) that is measured for servo control, the real mechatronic system  and
determining corrector parameters of the , 
wherein, by an iterative procedure, a most performant optimum corrector is determined among a plurality of correctors, said iterative procedure comprising
varying a current value of the delay margin, for the same modulus margin, 
individually testing the linear corrector having the nominal delay margin corresponding to a current value on the servo control of the real mechatronic system, 
injecting an excitation signal             
                w
                (
                t
                )
            
         into the feedback loop, and 
evaluating two effective indicators based on at least an effective static             
                
                    
                        M
                    
                    
                        s
                        t
                    
                
            
         and an effective dynamic margin             
                
                    
                        M
                    
                    
                        d
                        y
                        n
                    
                
            
        , the effective static margin             
                
                    
                        M
                    
                    
                        s
                        t
                    
                
            
         and the effective dynamic margin             
                
                    
                        M
                    
                    
                        d
                        y
                        n
                    
                
            
         characterizing the robustness of the feedback loop, the two effective indicators being:
an effective static indicator             
                
                    
                        I
                        n
                        d
                    
                    
                        S
                    
                
            
         that is the effective static margin             
                
                    
                        M
                    
                    
                        s
                        t
                    
                
            
        , and
an effective dynamic indicator             
                
                    
                        I
                        n
                        d
                    
                    
                        D
                    
                
            
         that is a function of the effective dynamic margin             
                
                    
                        M
                    
                    
                        d
                        y
                        n
                    
                
            
        ,
the iterative procedure being stopped on the most performant optimum corrector when the two effective indicators             
                
                    
                        I
                        n
                        d
                    
                    
                        S
                    
                
            
         and             
                
                    
                        I
                        n
                        d
                    
                    
                        D
                    
                
            
         become higher than respective thresholds             
                
                    
                        S
                    
                    
                        s
                    
                
            
         and             
                
                    
                        S
                    
                    
                        D
                    
                
                 
            
         determined for a current value of the nominal delay margin that is the lowest possible, for a same level of the nominal modulus margin, and for the highest performance.

REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-15 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 12/15/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119